Citation Nr: 1428945	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability with sleep disturbance.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left leg disability.

6.  Entitlement to service connection for right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals from a June 2010 rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for a psychiatric disability and for disabilities of the back, knees, and legs.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the Veteran's claims for the development of additional evidence.  The Veteran contends that he has a psychiatric disability, including sleep disturbance, as a result of stressful duties during service, including guard duties at the Berlin Wall.  He has stated that he has not had mental health consultation or treatment.  He has not had a VA examination that addressed his claim for service connection for psychiatric disability.  The Board is remanding the issue for a VA mental disorders examination, with review of the file, findings as to the nature of any current mental disorder, and opinion as to the likelihood that any current disorder is related to events during the Veteran's service.

The Veteran contends that events during service, including heavy lifting and falling from a moving truck, led to the development of a disorder manifested by back pain.  He has not had a VA examination that addressed that claim.  The Board is remanding the issue for a VA medical examination, with review of the file, findings as to the nature of any current back disorder, and opinion as to the likelihood that any current disorder is related to events during the Veteran's service.

The Veteran contends that events during service, including heavy lifting, jumping from trucks, and falling from a moving truck, caused problems in both knees and both legs.  His service medical records show sick call visits for and reports of pain in his knees and legs, with more references to the left knee and leg.  He had a VA examination in November 2010.  The examiner was not provided the Veteran's service medical records or claims file to review.  In an April 2014 brief, the Veteran's representative contended that the examination and opinion was inadequate because the examiner did not have the file to review.  The Board is remanding the knee and leg service connection issues for a new examination that includes review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to address the claim for service connection for a mental disorder, to include a disorder manifested by sleep disturbance.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to determine whether the Veteran has any current mental disorder, and to provide a diagnosis of each such disorder.  Ask the examiner to provide opinion, for each current mental disorder, as to whether it is at least as likely as not that the disorder is related to the events during service that the Veteran reports.  Ask the examiner to explain the conclusions reached.

2.  Schedule the Veteran for a VA examination to address the claims for service connection for any disorders of the bilateral knees and legs.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to determine whether the Veteran has any current disorders of either knee or leg, and to provide a diagnosis of each such disorder.  Ask the examiner to provide opinion, for each current knee or leg disorder, as to whether it is at least as likely as not that the disorder is related to the events during service.  The examiner must discuss the service treatment records documenting pain in the knees and a left leg sprain and the Veteran's lay report of heavy lifting, jumping and falling from a moving truck.

Ask the examiner to explain the conclusions reached.

3.  Schedule the Veteran for a VA examination to address the claims for service connection for any disorder of the back.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to determine whether the Veteran has any current disorders of the back and to provide a diagnosis of each such disorder.  Ask the examiner to provide opinion, for each current back disorder, as to whether it is at least as likely as not that the disorder is related to the events during service.  The examiner must discuss the lay reports of heavy lifting and falling form a moving truck.  

Ask the examiner to explain the conclusions reached.

4.  After completion of the above and any additional development the AOJ deems necessary, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

